 In theMatterof CARL G.HEDBLOM AND BYRON C. HEDBLOM, CO-PARTNERS,D/B/AGENERAL SHIP AND ENGINEWORKSandINDUSTRIALUNION OFMARINE ANDSHIPBUILDING WORKERS OFAMERICA (CIO)Case No. 1-R-2096.-Decided February 3,1945Mr. Clarence P. Ford,ofEast Boston, Mass., for theCompany.Mr. William Smith,of Boston,Mass., for the CIO.Messrs. Edward A. RaleighandJohn J. Murphy,of Boston,Mass.,for the AFL.Mr. Nathan Saks,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONSTATEMENT,OF THE CASEUpon a petition duly filed by Industrial Union of Marine andShipbuildingWorkers of America (CIO), herein called the CIO,alleging that a question affecting commerce had arisen concerningthe representation of employees of Carl G. Hedblom and Byron C.Hedblom, co-partners, doing business as General Ship and EngineWorks, East Boston, Massachusetts, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Leo J. Halloran, Trial Examiner.Saidhearing was held at Boston, Massachusetts, on January 9, 1945.TheCompany, the CIO, and American Federation of Labor, herein calledthe AFL, appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYGeneral Ship and Engine Works is a partnership comprised ofCarl G. Hedblom and Byron C. Hedblom engaged in the operation60 N. L. R. B., No. 78.397 398DECISIONS OF NATIONAL LABOR RELATIONS BOARD4of a shipyard in East Boston, Massachusetts, at which it builds andrepairs oceangoing vessels.This shipyard is composed of two plants,known as the Border Street and Orleans Street plants.During theyear ending December 31, 1944, the Company purchased for use atitsEast, Boston Yard raw materials of the approximate value of$1,500,000, of which approximately 60 percent was shipped frompoints outside the Commonwealth of Massachusetts.During thesame period the Company built and repaired oceangoing vessels,principally on orders from agencies of the United States Government,receiving for such services approximately $2,500,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of America,affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.American Federation of Labor is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe CIO filed its petition herein on September 22,1944.On August 19,1943, the Company and the AFL entered into a closed-shop contract covering the unit hereinafter found to be appropriate.The contract provided that it should "become effective as of August 31,1943, and continue in force until August 31, 1944; and thereafter unlessthirty (30) days' written notice is given by either party that changes,amendments or revision is desired."On July 28, 1944, the AFL wroteto the Company. requesting that the contract be renewed for anotheryear.The Company, on July 29, 1944, verbally agreed to this re-quested extension of the contract, but did not assent, to it in writing,The AFL and the Company contend that the' letter of July 28, 1944,and the Company's verbal assent, constitute a valid extension foranother year of the 1943 contract, and that this extension operates asa bar to a present determination of representatives inasmuch as it wasentered into prior to the time the CIO filed its petition. Since, how-ever, the extension agreement raised as a bar was not signed by bothparties, we are of the opinion that there is no contract in effect thatprecludes a current determination of representatives.'ISeeMatter of Eicor,Inc,46 N. ;L: R B.1035.Moreover,from the face of the 1943contract,we note that it is not automatically renewable, is at the present time subjectto termination upon 30 days'written notice,and constitutes a contract cancellable at will,which cannot serve to bar the instant proceeding.SeeMatter of Ionia Desk Company,59N L. R. B. 1522. GENERAL SHIP AND ENGINE WORKS ,399A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree, and we find, that all production and maintenanceemployees of the Company at its Border Street and Orleans Streetplants, including truck drivers and toolroom clerks, but excludingtimekeepers, office and clerical employees, guards, fire watchers, ex-pediters, draftsmen, surveyors, first-aid employees, executives, fore-men, assistant foremen, quarterinen, leading Inen and working lead-ing men, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.3DIRECTION OF ELECTIONBy virtue of and -pursuant to the power vested in the NationatLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Carl G. Hedblom2The Field Examiner reported that the CIO submitted 130 application for membershipcards, that the names of 110 persona appearing on the cards were listed on the Company's.pay roll of September 17, 1944, which contained the names of 414 employees in the appro-priate unit , and that 52 of these cards were dated August 1944, 74 were dated September,1944, and 4 were undated. The AFL relies on its closed-shop contract with the Companyas evidence of its interest in this pioceeding.3The CIO and the AFL request that they appear on the ballot as their names are setforth in the DirectionIn the event either organization is selected by the employeesas their bargaining representative, it shall be certified as its name appears in Section II,supra -400DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Byron C. Hedblom, co-partners, doing business as General Shipand Engine Works, East Boston, Massachusetts, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the First Region, act-ing in this platter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States Who present themselves inperson at the polls, but excluding those employees who have since quit,or been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desireto be represented by the CIO, or by the AFL, for the purposes of-collective bargaining, or by neither.